Citation Nr: 1133772	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a hearing before the Board.  At the hearing, the record was held open for 60 days from the date of the hearing in order for the Veteran to attempt to obtain medical records.  In February 2011, the Veteran submitted additional evidence to the Board in the form of treatment records from MacDill Air Force Base (AFB), Florida Medical Clinic, Florida Orthopaedic Institute, Healthsouth, and the VA Medical Center (VAMC) in Tampa, Florida.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

Other additional evidence (VA treatment records) was associated with the claims file subsequent to the RO's final consideration of the claims in a May 2009 statement of the case.  Because the evidence is not pertinent and does not have a bearing on the issues on appeal, a remand to the AOJ for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).

In the October 2008 rating decision, the RO also granted service connection for erectile dysfunction secondary to service-connected diabetes mellitus.  A noncompensable rating was assigned and the disability was considered to be part of the diabetic process.  The Veteran did not indicate disagreement with the rating assigned for erectile dysfunction.  Thus, further consideration by the Board is not warranted.  Notably, the additional evidence that the Veteran submitted to the Board from MacDill AFB includes an assessment of diabetic nephropathy.  The additional evidence from Florida Medical Clinic indicates that the Veteran has hypertension that may be a complication of his diabetes mellitus.  These issues have not been developed for appellate review.  As such, the Board will refer the claims of entitlement to service connection for diabetic nephropathy and hypertension to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the use of insulin and a restricted diet; regulation of activities has not been shown.

2.  The Veteran does not have an eye disability (other than cataracts and pterygium) that is attributable to his active military service; nor was it caused or made worse by service-connected disability diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The Veteran does not have an eye disability (other than cataracts and pterygium) that is the result of disease or injury incurred in or aggravated during active military service; an eye disability is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.9 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a May 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim for an increase for diabetes mellitus.  He was told that the evidence must show that his service-connected disability had gotten worse.  Through a September 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for an eye disability, including on a basis of secondary service connection.  The notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2008 and September 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the Tampa VAMC.  The Veteran submitted records from multiple private treatment providers.  Additionally, in September 2008, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  A diabetes mellitus examination report contains sufficient evidence by which to evaluate the Veteran's diabetes mellitus in the context of the rating criteria.  An eye examination report contains sufficient evidence by which to decide the service connection claim regarding whether the Veteran has an eye disability, such as diabetic retinopathy, that is proximately due to or a result of his diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Furthermore, as noted in the introduction, the Veteran was afforded a hearing before the Board in January 2011, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Rating for Diabetes Mellitus

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Service connection for diabetes mellitus was granted in an October 2006 rating action, with an assigned 20 percent rating.  This evaluation has remained in effect since that time.  VA has rated the Veteran's diabetes mellitus as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  In March 2008, the Veteran filed a claim seeking an increased rating for the diabetes mellitus. 

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

A note that follows the criteria states the following:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

A review of the evidence reveals that the Veteran has received regular treatment for diabetes mellitus at the Tampa VAMC, MacDill AFB, and Florida Medical Clinic.  Treatment for his diabetes mellitus requires insulin and a restricted diet.  In September 2008, the Veteran underwent VA examination in connection with the claim.  The examiner expressly stated that the Veteran's treatment consists of insulin and diet, as well as oral medication.  These are the type of requirements contemplated by the 20 percent rating that is currently assigned for his diabetes mellitus.

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the Court has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).  Additionally, medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364.

In the Veteran's case, the evidence does not show that his diabetes mellitus requires regulation of activities or "avoidance of strenuous occupational and recreational activities."  The September 2008 VA examiner expressly found that there are no restricted activities relative to the Veteran's activities.  This is consistent with a prior VA examination that was conducted in April 2006.  Moreover, VA and private treatment records do not reflect that the Veteran's activities must be regulated.  In fact, VA treatment records show that the Veteran was told that he should work on increasing aerobic activity.  VA treatment records indicate that the Veteran has increased his exercise and plays baseball.  Furthermore, at his hearing, the Veteran testified that he had not been told he cannot do anything as a result of his diabetes mellitus.  Thus, the medical and lay evidence shows that he participates in recreational activities rather than avoids them.  Without sufficient evidence that the Veteran's diabetes mellitus requires regulation of activities, a 40 percent (or higher) rating is not assignable even though the two other requirements have been met given the conjunctive nature of the rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho, 21 Vet. App. at 366.  Consequently, a rating in excess of 20 percent for service-connected diabetes mellitus is not warranted during any point of the rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's diabetes mellitus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for an Eye Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

The Veteran filed a claim of service connection for "vision problems" that he contends are the result of, or are made worse by, his service-connected diabetes mellitus.  In denying the claim, the RO characterized the disability as "refractive error with presbyopia (claimed as vision problems)."

By way of background, the Veteran initially filed an application for benefits in May 1996 that included multiple service connection claims.  In October 1996, the RO, in part, granted service connection for removal of a cataract in the right eye and cataract in the left eye, as well as bilateral pterygium.  At that time, service connection was denied for photophobia.  The Veteran's current claim on appeal appears to be for a distinct eye disability separate from the three conditions that were previously considered.  He asserts that he has eye and vision problems resulting from diabetes mellitus.  Thus, the instant claim is a new claim involving the eyes rather than a repetitive claim concerning cataracts or pterygium, or a claim to reopen the previously denied claim regarding photophobia.  See Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding that claims for disabilities based upon distinctly diagnosed diseases or injuries, such as conductive hearing loss and sensorineural hearing loss, must be considered separate and distinct claims).

A review of the evidence reveals that the Veteran has regularly received treatment at the Tampa VAMC for both diabetes mellitus and eye problems.  The records reflect that the Veteran's diabetes mellitus is without complications regarding the eyes.  A May 2007 ophthalmology note indicates that the Veteran has eye problems with viral conjunctivitis, pterygium, cataracts, and blepharitis.  However, there is no indication that any of the eye problems are related to diabetes mellitus.  Significantly, it was noted in the May 2007 note and subsequent VA records that there was "DM NO BDR," presumably diabetes mellitus, no background diabetic retinopathy.  Treatment records from MacDill AFB and Florida Medical Clinic also do not indicate that the Veteran has eye complications regarding his diabetes mellitus.  An October 2009 record from MacDill AFB expressly notes that there was no nonproliferative diabetic retinopathy.

In September 2008, the Veteran underwent a VA eye examination in connection with the claim.  It was noted that the Veteran was diabetic and that his chief complaint was that he had blurry near vision.  After examining the Veteran, the examiner stated that the Veteran's primary complaints were directly related to refractive error and presbyopia.  The examiner indicated that these are normal presentations.  Trace cataracts were also noted for both eyes.  Significantly, the examiner stated that there were no signs of diabetic retinopathy in either eye during the examination.

In consideration of the evidence, the Board finds that the Veteran does not have an eye disability that was caused, or made worse, by service-connected disability diabetes mellitus.  Multiple medical professionals have expressly indicated that the Veteran does not have diabetic retinopathy.  Additionally, the September 2008 VA examiner attributed the Veteran's vision problems to refractive error and presbyopia.  Generally, refractive error shown on examination is not a disability for which compensation may be authorized because it is not a disease or injury within the meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  The September 2008 VA examiner's statements are persuasive as they find support in the record.  The evidence does not suggest that the Veteran's diabetes mellitus has caused or aggravated an eye disability manifested by vision problems.  The examiner considered the Veteran's theory and did not endorse it.  There is no indication that the Veteran has the medical expertise necessary to address the complex question of whether there is any relationship between his vision problems and diabetes mellitus.  Without sufficient evidence that the Veteran's vision problems are proximately due to or aggravated by service-connected diabetes mellitus, the Board concludes that service connection is not warranted for an eye disability on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

Although the Veteran consistently contended that service connection was warranted for vision problems on a secondary basis, the RO considered whether service connection was warranted for refractive error and presbyopia on a direct basis in the adjudication of the claim.  Additionally, the Veteran's hearing testimony included statements concerning eye problems that were related to military service.

During his hearing, the Veteran's testimony regarding the eyes primarily pertained to cataracts that developed during military service.  However, as noted previously, the Veteran has already been awarded service connection for cataracts (and pterygium).  Therefore, the testimony is not relevant to the claim on appeal.  The Veteran's service records document treatment for cataracts and pterygium.  His visual acuity was normal during service.  At his January 1996 separation examination, the Veteran's distance and near vision were both 20/20 bilaterally.  There is simply no evidence relating the Veteran's current vision problems to his military service.  Additionally, as noted previously, refractive error is not a disability for which compensation may be authorized because it is not a disease or injury within the meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, to the extent the Veteran had refractive error and presbyopia during military service, service connection is not warranted.  Without sufficient evidence attributing an eye disability (other than cataracts and pterygium) to the Veteran's active military service, service connection is not warranted for an eye disability on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection for an eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An increased rating for diabetes mellitus is denied.

Service connection for an eye disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


